Citation Nr: 1016040	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to 
August 1981, from July 1984 to December 1984, and from 
February 1991 to March 1991, as well as active duty for 
training (ACDUTRA) from January 1964 to May 1964 and periods 
of inactive duty in the Illinois Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In May 2007, the Board issued a decision which denied service 
connection for a psychiatric disorder.  The Veteran timely 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2009, based on 
an April 2009 Joint Motion for Remand (Joint Motion), the 
Court issued an order remanding this case for compliance with 
the Joint Motion.

In a December 2003 statement, the Veteran raised the issue of 
entitlement to service connection for posttraumatic stress 
disorder and entitlement to a total rating for compensation 
purposes based upon individual unemployability.  These issues 
have not been developed for appellate review and are 
therefore referred to the RO for appropriate disposition. 


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded this matter for additional procedural development 
regarding the Veteran's claim seeking service connection for 
a psychiatric disorder.  Accordingly, in order to prevent 
prejudice to 


the Veteran, the Board's May 2007 decision must be vacated, 
and a new decision on this issue will be entered as if the 
May 2007 decision by the Board had never been issued.


FINDING OF FACT

The evidence of record does not show a psychiatric disorder 
related to the Veteran's active military service or his 
period of ACDUTRA.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service or ACDUTRA.  38 U.S.C.A. §§ 101, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters 
dated in November 2001 and in August 2006 advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
Veteran prior to the initial adjudication herein, the Veteran 
has not been prejudiced thereby.  The content of the notice 
subsequently provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, a VA psychiatric examination 
was conducted to determine the etiology of the Veteran's 
current psychiatric disorder.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay 


evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d) (2009).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  As a 
psychiatric disorder is in the nature of a disease rather 
than an injury, there is no basis upon which to grant service 
connection for this disorder in association with any period 
of INACDUTRA.  

Historically, the Veteran served on active duty from 
September 1979 to August 1981, from July 1984 to December 
1984, and from February 1991 to March 1991, as well on a 
period of ACDUTRA from January 1964 to May 1964.  

A review of the Veteran's service treatment records failed to 
reveal any complaints of or treatment for a psychiatric 
disorder during any period of active military service or 
ACDUTRA.  His March 1991 separation physical was silent as to 
any findings or complaints relating to a psychiatric 
disorder.  On a medical history report, completed in March 
1991, the Veteran indicated that he had not experienced 
trouble sleeping, loss of memory, nervous trouble of any 
sort, depression or excessive worry.  On clinical 
examination, no psychiatric abnormalities were found.  

The first post service record reflecting treatment for a 
psychiatric disorder was in April 1993.  At that time, the 
Veteran was hospitalized with complaints of suicidal 


thoughts.  The hospitalization report noted that he had lost 
his job and his spouse, and had been depressed for over a 
year.  Prior to his admission, he had sent faxes with 
threatening references to a governor and a general.  These 
faxes also contained suicidal threats, which led to his 
hospitalization.  Subsequent post-service treatment records 
revealed treatment for major depressive disorder, depression, 
and alcohol dependence. 

A VA treatment letter, dated in July 1997, indicated that the 
Veteran had been receiving treatment for major depressive 
disorder since June 1995.  A VA psychiatric examination, 
performed in December 1998, noted the Veteran's psychiatric 
treatment history beginning in 1993.  The report noted that 
the Veteran's spouse had asked him to leave in the spring of 
1993, and that the divorce was final in 1994.  The report 
also noted the Veteran's complaints of depression and being 
unable to work after having been asked to leave his position 
in the National Guard.  Following a mental status 
examination, the diagnosis was major depressive disorder, 
with severe psychotic features.  It also listed a global 
assessment of functioning (GAF) score of 35.

An August 1999 decision from the Social Security 
Administration found the Veteran was entitled to disability 
benefits due to his major depression, effective from February 
1994.  

In February 2002, a VA psychiatric examination noted the 
Veteran's complaints of depression after having been 
dismissed from the military.  Following a mental status 
examination, the diagnosis was depressive disorder, not 
otherwise specified.  The report also noted an Axis II 
diagnosis of persecutory and narcissistic personality 
features.  The VA examiner stated that, "[t]his Veteran 
appears to have suffered significant narcissistic insult when 
he was not sent to the Persian Gulf.  He felt he was 
ultimately trained for the operations, and he was humiliated 
by not being sent.  He apparently felt further discounted by 
the recognition received by returning troops."  In a 
November 2006 addendum to this examination report, the VA 
examiner stated that there was nothing to suggest that the 
Veteran had depression prior to the loss of his full-time job 
with the National Guard, and that the Veteran's 


depression was not an issue until his separation/divorce in 
1993.  In discussing the Veteran's 1993 hospitalization, the 
VA examiner stated, "this hospitalization was the first 
indication of mood disorder, and that depressive episode 
appeared directly related to his vocational problems and 
impending divorce."  The VA examiner then opined that it was 
"less likely than not" that the veteran's depression was 
secondary to his service in the military.  The VA examiner 
also stated that, "[i]t was more likely than not that his 
depressive symptoms resulted from loss of employment followed 
by dissolution of his marriage."

In March 2010, a private psychiatric examination report was 
received from 
M. Cesta, M.D., F.A.C.P.  Dr. Cesta noted that the Veteran's 
treatment records had been reviewed.  The report also 
included findings from a mental status examination of the 
Veteran.  The report concluded with a diagnosis of major 
depressive disorder, recurrent, severe, with psychotic 
features.  The private physician further opined that "[t]he 
extent of this Veteran's deterioration is remarkable, and 
there is no question that as of 1991 he was profoundly and 
completely disabled.  Clearly this occurred during and as a 
result of his active duty service in 1991, and the 
examinations suggesting his depression is not secondary to 
his service in the military are completely erroneous and not 
consistent with the obvious facts of his clinical 
condition."  As noted by Dr. Cesta, the Veteran went from 
being a respected Lt. Colonel in the United States 
Army/National Guard to becoming homeless, despondent, 
alienated, and unemployable person who lived on the fringe of 
society, no longer able to engage in any aspect of day-to-day 
existence.

After reviewing the Veteran's claims file, there are 
conflicting medical opinions of record as to whether the 
Veteran's current psychiatric disorder is related to his 
military service.  However, the Board finds the VA 
examination more probative than Dr. Cesta's opinion.  Dr. 
Cesta states that

[m]y review of his record, as well as my 
interview with the veteran, showed his 
deterioration began in 1991 during his 
active duty service in the National 
Guard, a 


steady and severe deterioration secondary 
to Major Depressive Disorder from that 
point to the present.

However, later in the report, Dr. Cesta notes that the 
records he reviewed began in April 1993; accordingly, the 
Veteran's service treatment records and personnel records 
were not reviewed.  Dr. Cesta reported that based on a 
depressive episode associated with major depression during 
the Veteran's military service in 1991, the Veteran was 
discharged from the military after 29 years of service.  
Nevertheless, the objective evidence of record does not show 
that the Veteran was discharged from his period of active 
duty in 1991 due to a disability; indeed, the personnel 
document indicates that the reason for separation was the 
expiration of the Veteran's term of active duty service.  
Moreover, there is no evidence in the Veteran's service 
treatment records of complaints or findings of a psychiatric 
disorder.  Further, on the Veteran's separation physical in 
March 1991, the Veteran stated that he did not experience 
trouble sleeping, loss of memory, nervous trouble of any 
sort, or depression or excessive worry, and on clinical 
examination, no psychiatric abnormalities were found.  

However, the evidence of record shows that the Veteran held a 
civil service position with the Illinois National Guard, and 
was terminated from this civil service position in July 1991.  
This is separate and apart from the Veteran's military 
service with the Army National Guard and this civil service 
termination cannot be the basis for any benefits from VA.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service and ACDUTRA.  38 U.S.C.A. § 1110.  There is 
no evidence of record of a psychiatric disorder while on 
active military duty, or that the Veteran was released from 
his period of active duty from February 1991 to March 1991 
due to a psychiatric disability.  The Veteran received an 
honorable discharge from the Army National Guard in July 
1992.  Dr. Cesta fails to differentiate between the Veteran's 
period as a civil servant with the Illinois National Guard 
and his period of active military service with the Army 
National Guard in forming his opinion.  As such, this opinion 
was based on an inaccurate factual premise and is not 
probative.  Reonal v. Brown, 


5 Vet. App. 458, 461 (1993).  Because this opinion lacks 
foundation in objective medical evidence it does not carry 
the required probative value necessary for appellate 
consideration.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).

However, after a review of the claims file which includes the 
service treatment records and personnel records, an 
examination, and with consideration of the Veteran's 
statements, the VA examiner in 2002 and 2006 found that there 
was nothing to suggest that the Veteran had depression prior 
to the loss of his full time (civil servant) job with the 
National Guard, and that the Veteran's depression was not an 
issue until his separation from his wife in 1993.  In 
discussing the Veteran's 1993 hospitalization, the examiner 
stated that "this hospitalization was the first indication 
of a mood disorder, and that depressive episode appeared 
directly related to his vocational problems and impending 
divorce."  

The Board has considered the Veteran's statements and those 
of his daughter.  These statements are competent as to what 
symptoms the Veteran experienced and to what symptoms the 
daughter observed.  However, the negative clinical and 
documentary evidence of any in-service and post-service 
symptoms or findings prior to 1993 are more probative than 
the remote assertions of the Veteran and his daughter.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that 
contemporaneous evidence has greater probative value than 
history as reported by lay statements).  Moreover, the 
statements of the Veteran consistently assert that he was 
fired from the military when in fact, he was terminated from 
his civil service position with the Illinois National Guard 
in 1991, and was given an honorable discharge from military 
service in the Army National Guard in July 1992.  

Accordingly, the weight probative evidence of record does not 
show that the Veteran incurred a psychiatric disorder during 
active military service or ACDUTRA.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


